IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMES DOUG MCCRAY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2521

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed December 8, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Seth E. Miller, Tallahassee, for Petitioner.

Rana Wallace, General Counsel, and Mark J. Hiers, Assistant General Counsel, Florida
Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., ROWE and WINSOR, JJ., CONCUR.